DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Request for Continued Examination
            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/21 has been entered.

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. 
            Regarding the 35 U.S.C. 103 rejection of the Claim 20 with references Mozer and Cilingir, Applicant argues that para. [0068] of Cilingir describes “circuitry” as forming part of larger system on the form of an integrated circuit and that there is no explicit teaching that the TD SR circuit 204 and TI SR circuit 214 are on separate integrated circuits, and as such, appears to argue that Cilingir fails to disclose a “second integrated circuit” (Amendment, pg. 7, second para. – pg. 8, second para.). 
 (i.e. a Text Dependent Speaker Recognition processor (TD SR) processor 104 and aText Independent Speaker Recognition processor (TI SR) processor 110, fig. 1, fig. 2) in a system/personal assistant device, where each processor of the processors performs speaker identification/speaker ID based on utterances (para. [0016]) i.e. biometric processes, corresponding to processors performing first and second voice biometric processes. Cilingir further discloses the processor 104 as including a TD SR circuit 204 and the processor 110 as including a TI SR circuit 214 (fig. 2), where the circuits perform the speaker recognition (para. [0023]), and where the circuits are individually defined as including integrated circuits (para. [0068]). As provided in para. [0068] of Cilingir, circuit/circuitry includes a processor and processing cores and is each embodied collectively or individually as circuitry that form part of an integrated circuit. Furthermore, Cilingir discloses the circuit/circuitry as including hardware/integrated circuits implementing software (para. [0068]), corresponding to at least “a second integrated circuit”.               Applicant’s arguments regarding the dependent claim 19 being allowable as a result of arguments provided for claim 20 from which it depends (Amendment, pg. 8, second para.) have been considered but are not persuasive as claim 20 is not patentable as noted above and provided in the rejection below.

Response to Amendment
The prior 35 U.S.C.C 103 rejection of claims 1-17 is withdrawn in light of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.         Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mozer US PGPUB 2002/0194003 A1 (“Mozer” - IDS) in view of Cilingir et al US PGPUB 2018/0366124 A1 (“Cilingir”)
          Per Claim 20, Mozer discloses a speaker identification system in a portable electronic device, comprising:
             an input for receiving an audio signal representing speech (para. [0022]; para. [0028]);
            a first processor of said portable electronic device, configured for performing a first voice biometric process on the audio signal to attempt to identify whether the speech is the speech of an enrolled speaker (para. [0021]; then biometric speech data received from a biometric input device, such as a microphone, will be processed by a client biometric algorithm, such as a speech analysis algorithm, to determine if the password spoken by the user (e.g., "enter") matches the an expected speech pattern for the word "enter." If the biometric data received matches the biometric data of an authorized user, then the algorithm verifies that the user is an authorized user …., para. [0022]; para. [0034], client device as including first circuit); and

          a first integrated circuit (Abstract; fig. 3; para. [0025]; para. [0028]); and
         wherein the second voice biometric process is initiated if the first voice biometric process makes an initial determination that the speech is the speech of an enrolled user, and wherein the second voice biometric process is selected to be more discriminative than the first voice biometric process (Abstract; fig. 3; At step 305, in response to receiving the first level security authorization signal, second biometric data from the biometric data entered into the biometric input device 211 on client system 210 is analyzed by the server biometric algorithm …., para. [0025]; para. [0028]), and
         wherein the first integrated circuit includes the first processor (Abstract; fig. 3; para. [0025]; para. [0028]);  
            Mozer does not explicitly disclose a second processor of said portable electronic device, configured for performing a second voice biometric process on the audio signal to attempt to identify whether the speech is the speech of the enrolled speaker, a second integrated circuit or the second integrated circuit includes the second processor
            However, these features are suggested by Cilingir:
            a second processor of said portable electronic device, configured for performing a second voice biometric process on the audio signal to attempt to identify whether the TD SR circuit 204 and TI SR circuit 214 performing speaker identification/speaker ID based on utterances as suggesting performing first and second voice biometric processes),
             a second integrated circuit, the second integrated circuit includes the second processor (fig. 1, elements 104, 110; fig. 2, elements 104, 110, 204, 214; para. [0016]; para. [0019]; para. [0023]; para. [0051]; para. [0060]; The circuitry may include a processor…the terms "circuit" or "circuitry" are intended to include a combination of software and hardware such as a programmable control device or a processor capable of executing the software…Examples of hardware elements may include processors, microprocessors, circuits, circuit elements (e.g., transistors, resistors, capacitors, inductors, and so forth), integrated circuits…, para. [0068])
             At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to try to combine the teachings of Cilingir with the system of Mozer in arriving at “a second processor of said portable electronic device, configured for performing a second voice biometric process on the audio signal to attempt to identify whether the speech is the speech of the enrolled speaker”, ”a second integrated circuit” and “the second integrated circuit includes the second processor”, because such . 
           
2.         Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mozer in view of Cilingir as applied to claim 20, and further in view of Foerster et al US PGPUB 2015/0371639 A1 (“Foerster”)         
          Per Claim 19, Mozer in view of Cilingir discloses a speaker identification system according to claim 20, 
               Mozer does not explicitly disclose a buffer, for storing the received audio signal, and for supplying the stored received audio signal to the second voice biometric process if the first voice biometric process makes an initial determination that the speech is the speech of an enrolled user
               However, this feature is taught by Foerster (para. [0020]-[0025]; para. [0030])
               At the time effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foerster with the method of Mozer in view of Cilingir in arriving at “a buffer, for storing the received audio signal, and for supplying the stored received audio signal to the second voice biometric process if the first voice biometric process makes an initial determination that the speech is the speech of an enrolled user”, because such combination would have resulted in identifying separation of the speech from the noise/non-speech segments (Foerster, Abstract; para. [0003]; para. [0023]).

Allowable Subject Matter
Claims 1-17 are allowed. The cited prior art fails to explicitly disclose the combination of limitations recited in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658